Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-26-2007

Time Warner v. FCC
Precedential or Non-Precedential: Precedential

Docket No. 05-4769




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Time Warner v. FCC" (2007). 2007 Decisions. Paper 281.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/281


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 PRECEDENTIAL



    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT

                 __________

    Nos. 05-4769, 05-5153, 06-1466, 06-1467
                  __________

       TIME WARNER TELECOM, Inc.,

                           Petitioner in No. 05-4769,

                      v.

FEDERAL COMMUNICATIONS COMMISSION; and
      UNITED STATES OF AMERICA,

                           Respondents.

                 __________

              EARTHLINK INC.,

                           Petitioner in No. 05-5153,

                      v.

 FEDERAL COMMUNICATIONS COMMISSION,

                           Respondent.

                 __________

                 COMPTEL,

                           Petitioner in No. 06-1466,

                      v.
                FEDERAL COMMUNICATIONS COMMISSION; and
                      UNITED STATES OF AMERICA,

                                                 Respondents,

                         MONTANA SKY NETWORKS INC,
                           d/b/a MONTANASKY.NET,

                                                 Intervenor.

                                      __________

              ACN COMMUNICATIONS SERVICES INC.;
      BROADWING COMMUNICATIONS, LLC.; INTEGRA TELECOM INC;
      MCLEODUSA TELECOMMUNICATIONS SERVICES, INC.; MPOWER
        COMMUNICATIONS CORP.; and PAC-WEST TELECOMM, INC.,

                                                 Petitioners in No. 06-1467,

                                            v.

                FEDERAL COMMUNICATIONS COMMISSION; and
                       UNITED STATES OF AMERICA

                                                 Respondents.

                                      __________

                     On Petition for Review of a Final Order of the
                        Federal Communications Commission
                                      __________

                                 Argued March 16, 2007

           Before: FUENTES, GREENBERG, and LOURIE,* Circuit Judges.




      *
         Honorable Alan D. Lourie, United States Circuit Judge for the Federal Circuit,
sitting by designation.
                            ORDER AMENDING OPINION



FUENTES, Circuit Judge


       IT IS NOW ORDERED that the published Opinion in the above case filed October
16, 2007, be amended as follows:

       On page 16, footnote n. 8, line 2, should read: (1) Time Warner Telecom, Inc.,
which provides broadband Internet access services using local transmission lines, both
self-deployed and leased from ILECs (“time Warner”) . . . .

       On page 28, footnote n. 11, line 1, should read: Time Warner does not dispute that
cable modem broadband providers are the clear market leader in the provision of
broadband service to residential customers. . . . .

                                         By the Court,

                                         /s/ Julio M. Fuentes
                                         Circuit Judge

DATED: October 26, 2007
CRG/cc: David P. Murray, Esq.
        James M. Carr, Esq.
        Nancy C. Garrison, Esq.
        Catherine G. O’Sullivan, Esq.
        Donna N. Lampert, Esq.
        Mark J. O’Connor, Esq.
        Stephen J. Rosen, Esq.
        Michael K. Kellogg, Esq.
        Andrew G. McBride, Esq.
        Robert B. McKenna, Esq.
        Stephen J. Rosen, Esq.
        Harold Feld, Esq.
        Ivan C. Evilsizer, Esq.
        John W. Butler, Esq.
        Mark J. Fink, Esq.
        Joshua M. Bobeck, Esq.